Opinión disidente del
Juez Asociado Señor Marrero
en la cual concurre el Juez Asociado Señor Pérez Pimentel.
Tengo necesariamente que convenir en que la prueba no demostró la existencia de un estado de concubinato entre la madre de la menor y el demandado. Así lo admite la propia demandante en su alegato, expresándose a la página 8 del mismo en la siguiente forma:
“Prueba de Concubinato
“A la luz de la prueba antes reseñada nos encontramos con la única prueba que tiende a establecer el concubinato. Es la, declaración de algunos testigos de la parte demandante al efecto-de que Telesforo Díaz Marrero y María Figueroa tenían rela-ciones de marido y mujer (declaración de Rosa Nieves Rosado,, pág. 17 T. de E.) ; y otras declaraciones que tienden a demos-trar que él permanecía de noche con María Figueroa, en el cuarto de ésta, en dos o más veces a la semana.
“Decimos que es ésta la única prueba con la mayor hones-tidad profesional. Al decirlo estamos conscientes de que en Puerto Rico repetidamente se ha resuelto que el concubinato-a que se refiere nuestro Código Civil es a la condición de vivir juntos un hombre y una mujer, como marido y mujer, sin estar realmente casados. Estamos conscientes, además, de que el concepto de concubinato no puede establecerse con la mera rela-ción de un hombre con una querida. En cuanto a ambos extre-mos veamos los casos de Rodríguez v. Cruz, 68 D.P.R. 751, 754; Bianchi v. Sucesión Bianchi, 67 D.P.R. 594; Montañez v. Rodríguez, 67 D.P.R. 214; López v. Rodríguez, 68 D.P.R. 756, 758; Colón v. Sucesión Tristani, 45 D.P.R. 227, 288; Medina v. Sucesión Bird, 30 D.P.R. 158; Estela v. Sucesión Medrano, 51 D.P.R. 548, 554; Vázquez v. De Jesús, 65 D.P.R. 900, 903 y otros.
“No obstante conocer el alcance jurídico del concepto ‘con-cubinato’ nos parece razonable señalar que fué el tribunal infe*197rior el que tuvo oportunidad de determinar, al ver y oír a los testigos de la parte demandante, el que pudo llegar a un juicio más exacto en cuanto al alcance de la declaración de los testi-gos cuando afirmaban que María Figueroa y Telesforo Díaz mantuvieron relaciones de concubinato durante seis meses a sabiendas del vecindario. Las conclusiones de la corte sobre estos extremos deben ser sostenidas por este Hon. Tribunal.”
Conforme dijo este Tribunal en Vázquez v. De Jesús, 65 D.P.R. 900, 903, citando los casos de Colón v. Sucn. Tristani, 44 D.P.R. 171 y 45 D.P.R. 227 y Gerena v. Suau, 36 D.P.R. 170, el concepto de concubinato “en su esencia com-prende la relación entre un hombre y una mujer que hacen vida de esposos sin serlo.” En este caso la prueba no revela que María Figueroa Fuentes y el demandado hicieran vida de esposos, sino meramente que tuvieron relaciones sexuales. Admito, por tanto, que fué un error del tribunal inferior declarar a la menor demandante hija natural del demandado a base del concubinato de su padres.
En lo que no me es .posible convenir es que la prueba que tuvo el tribunal a quo ante sí fué suficiente para demos-trar la posesión por la menor del estado de hija natural del demandado, ni en que mera prueba de la paternidad en un caso como el presente justifica la confirmación de la sentencia.
En sus conclusiones de hechos el tribunal sentenciador halló probado que el demandado sostuvo relaciones con María Figueroa Fuentes y que al quedar ésta encinta le instigó a sacarse la criatura mediante un aborto criminal, para lo cual le dió $25. Esa conclusión está claramente sostenida por la evidencia aducida, mas siendo tales relaciones ante-riores al nacimiento de la menor, no tienden a probar la posesión del estado de hija natural, sino meramente la pater-nidad. Constituyen, posiblemente, el punto inicial del primer eslabón de tal estado. En igual sentido debo expre-sarme sobre el parecido físico de la menor con el demandado, a que el tribunal inferior hizo referencia en sus conclusiones. Tal parecido nada tiene que ver con la posesión de estado, *198aunque sí es un factor que puede ser considerado al deter-minarse el hecho de la paternidad.
También indica el tribunal a quo en sus conclusiones de hechos que el demandado envió a María $10 al hospital con su hermano e insistía “en cumplir sus deberes de padre con la condición de que la demandante se desprendiera de su hija y la entregara a su esposa; y por fin prodigándole cari-cias y mimos cuando la vió por primera vez en su casa.” Sobre los dos últimos extremos, debo hacer constar que las conclusiones no se ajustan estrictamente a la prueba que dicho tribunal tuvo ante sí. Respecto a los $10, la propia madre de la menor declaró que el demandado le mandó ese dinero al hospital con el hermano de ella “porque me hacía falta una faja,” indicando Francisco Figueroa Fuentes, tío de la menor que “ella (refiriéndose a su hermana, madre de la niña) estaba en el hospital y él se los mandó (los $10) para que comprara una faja.”
En lo referente a que el demandado insistía “en cumplir sus deberes de padre con la condición de que la demandante se desprendiera de su hija y la entregara a su esposa,” bas-tará decir que de la transcripción de evidencia sólo aparece que María Figueroa Fuentes, madre de la menor deman-dante, declaró que después de haber nacido la niña ella le mandó a decir al demandado que le diera aunque fuera para la leche de ésta y él le contestó “que le mandara la niña para él reconocerla con su esposa,” mas ella también manifestó que “después de nacer la criatura no le ha pasado un solo centavo para su sostenimiento; que Rosa Nieves Rosado detuvo al demandado en una ocasión, cuando la niña tenía dos meses de nacida y le dijo que María le mandaba a decir que “aunque fuera setenta centavos le mandara para la leche de la nena, porque ella estaba operada y no podía trabajar y él le contestó que por qué no le daba la hija para él y la esposa de él para reconocerla” y ella le dijo: “imposible que le vaya a entregar la hija para reconocerla la esposa de él;” que repreguntada esta testigo por el demandado si “en al-*199guna ocasión él le admitió que la niña era de él,” ella con-testó que “él me dijo tan sólo que por qué no le daba la niña María para él y su señora reconocerla, pero que después no volvimos a hablar más de eso;” que Jacinta Santiago llevó a la menor tres domingos consecutivos a la casa del deman-dado, no encontrando a éste allí en las dos primeras ocasio-nes, aunque sí en la tercera y que en esa ocasión él cogió la niña, empezó a besarla y la tuvo en los brazos como dos horas; que “la señora de él me dijo a mí que si María le daba la niña para ellos entonces reconocerla como hija suya,” y que en la segunda ocasión que visitó a la esposa del de-mandado ésta le dió leche a la niña. Ésa es toda la prueba que aparece en los autos tendiente a demostrar que la menor demandante disfrutó de la posesión continua del estado de hija natural del demandado.
En el caso de autos la prueba demuestra que el deman-dado era casado con otra mujer para la época en que tuvo relaciones con la madre de la menor. Como esta última nació en el año 1948 la acción de reconocimiento ha de regirse por la Ley 229 de 12 de mayo de 1942 (pág. 1297), según la misma fué enmendada por la núm. 243 de 12 de mayo de 1945 (pág. 815). Esa Ley dispone en su sección primera que: “Serán hijos naturales todos los hijos nacidos fuera de matrimonio con posterioridad a la fecha de vigen-cia de esta ley, independientemente de que sus padres hubie-ren podido o no contraer matrimonio al tiempo de la concep-ción de dichos hijos.” Refiriéndonos a ella dijimos en Vargas v. Jusino, 71 D.P.R. 389, 392 que: “Esa ley sólo tiene efectos prospectivos y el reconocimiento por ella autorizado, ya fuere voluntario o involuntario, ha de ajustarse a lo provisto por el artículo 125,” citando los casos de Elicier v. Sucn. Cautiño, 70 D.P.R. 432 y Correa v. Sucn. Pizá, 64 D.P.R. 987.
El artículo 125 a que se alude en el caso de Elicier v. Sucn. Cautiño, supra, no es otro que el correspondiente del Código Civil, ed. 1930. Éste en lo esencial dispone:
*200“El padre está obligado a reconocer al hijo natural:
“2.— Cuando el hijo se halle en la posesión continua del estado de hijo natural del padre demandado, justificada por actos del mismo padre o de su familia.”
Interpretando ese artículo, en innumerables ocasiones, este Tribunal ha resuelto que la prueba de la posesión de estado ha de ser robusta y convincente. Santiago v. Martínez, 72 D.P.R. 934, 941; Vázquez v. Sucn. Boyrié, 52 D.P.R. 856, 859; Torres v. Sucn. Caballero, 39 D.P.R. 724, 730; Fontánez v. Sucn. Buxó, 36 D.P.R. 227, 232; Vega v. Sucn. Vega, 32 D.P.R. 595, 598; Medina v. Sucn. Bird, 30 D.P.R. 158, 162; Marrero v. Fordham, 27 D.P.R. 708, 712; Méndez v. Martínez, 21 D.P.R. 252, 267; Negueruela v. Somohano, 16 D.P.R. 692, 694.
En Vargas v. Jusino, supra, este Tribunal dijo a la pág. 394, que “la posesión de estado a que se refiere el Código Civil, consiste en el concepto público en que ha sido tenido el hijo en relación a su padre natural, cuando este concepto se forma por actos directos del mismo padre o de su familia, demostrativos de un verdadero reconocimiento perfectamente voluntario, libre y espontáneo,” citando Fontánez v. Sucn. Buxó, supra, Vega v. Sucn. Vega, supra y Montalvo v. Montalvo, 25 D.P.R. 858. Manifestó además en él a la página 395 que “la mera prueba de la paternidad, aun cuando vaya acompañada de actos de caricias y afectos, regalos, o admi-siones de la paternidad, no será bastante para conferir dere-cho de acción al reconocimiento.”
En Torres v. Sucn. Caballero, supra, se expresó así este Tribunal a la página 730: “Y en todo caso siempre hay que tener en cuenta que la prueba de los actos de reconocimiento debe ser robusta y convincente, ... y que no debe ser de actos aislados sino en tal modo que demuestren la posesión continua del status de hijo natural del presunto padre o de su familia, . . .”. Por otra parte, en el de Desmornes v. Herederos de Desmornes, 13 D.P.R. 18, 27, se dijo: “La *201posesión de estado de hijo natural sólo requiere la continua-ción de hechos que presenten a una persona en la relación no interrumpida de hijo natural de otra persona, . . Además, en Colón v. Sucn. Tristani, 44 D.P.R. 171, 181, se resolvió que “la palabra continuo debe interpretarse en el .sentido de referirse a una serie de. actos, a un conjunto de .hechos ejecutados por la persona de quien se reclama el reco-nocimiento, y que sean bastantes, al examinarlos en globo, para constituir la posesión del estado de hijo natural.”
Un examen somero de la prueba que desfiló ante el tribunal a quo demuestra de manera definitiva que la misma no fué lo robusta y convincente que a través de un'sinnú-mero de años ha requerido nuestra jurisprudencia. Tampoco demuestra que los supuestos actos de reconocimiento fueran ininterrumpidos. Sólo hubo prueba de la paternidad y actos más bien aislados de reconocimiento. Tales actos aislados o ■esporádicos son insuficientes. Veamos:
En adición a las relaciones íntimas del padre de la menor con la madre de ésta, al hecho de que el demandado sugi-rriera a aquélla que se extrajera la criatura y al parecido físico existente entre la niña y el demandado, todo lo cual, como ya he indicado, nada tiene que ver con la posesión de ■estado, ¿qué evidencia existe en los autos para demostrar la supuesta posesión continua del estado de hija natural? "Única y exclusivamente los hechos que, pecando de ampuloso paso a reseñar brevemente en seguida: (1) el envío de $10 a la madre de la menor, para una faja, inmediatamente des-pués del alumbramiento; (2) la manifestación de dicha madre al efecto de que ella le pidió dinero al demandado con alguien para comprar leche a la niña y que él le “mandó a decir que le mandara la niña para él reconocerla con su esposa;” (3) la contestación dada por el demandado a Rosa Nieves Rosado, al decirle ésta que María le mandaba a pedir 70^ para la leche de la nena, al efecto de que “por qué no le daba la hija para él y la esposa de él para reconocerla.” (Esto no es sino una repetición de lo que la madre de la *202menor declaró por referencia, que ya hemos reseñado bajo el número (2) de este mismo párrafo) ; y (4) las tres visi-tas hechas por Jacinta Santiago a la casa del demandado, durante las dos primeras de las cuales éste se hallaba ausente y en la última de las cuales el demandado, según concluyó el tribunal a quo, prodigó caricias y mimos a la menor.
Esos actos aislados e interrumpidos no cumplen en forma alguna con los requisitos del estatuto, como tampoco con los de la jurisprudencia constante e ininterrumpida establecida por este Tribunal desde el año 1907 hasta el presente. Por tal motivo mi criterio es que, fundada en la posesión de estado de hija natural, la demanda tampoco ha debido prosperar.